        Case 1:20-cv-00243-WHA-CSC Document 31 Filed 12/14/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JAMES A. RILEY, #288973,                        )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           ) CIVIL ACTION NO. 1:20-CV-243-WHA
                                                )
SHERIFF DONALD VALENZA, et al.,                 )
                                                )
           Defendants.                          )

                                           ORDER

         On November 12, 2020, the Magistrate Judge entered a Recommendation (Doc.

 #29) to which no timely objections have been filed. After an independent review of the

 file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

an order of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 14th day of December, 2020.



                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
